
	
		III
		112th CONGRESS
		1st Session
		S. RES. 343
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Webb, and Mr. Inhofe)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 84th birthday of His
		  Majesty King Bhumibol Adulyadej on December 5, 2011.
	
	
		Whereas on June 9, 1946, His Majesty King Bhumibol
			 Adulyadej ascended to the throne and celebrated his 65th year as King of
			 Thailand earlier this year;
		Whereas King Bhumibol is the world’s longest-serving
			 monarch;
		Whereas King Bhumibol has enjoyed a special relationship
			 with the United States, having been born in Cambridge, Massachusetts in 1927,
			 while his father was completing his studies in the United States;
		Whereas on March 20, 1833, the United States and Thailand
			 (then known as Siam) signed the Treaty of Amity and Commerce, making the
			 Kingdom of Thailand the first treaty ally of the United States in the
			 Asia-Pacific region;
		Whereas bilateral trade between Thailand and the United
			 States grew by 38 percent between 2002 and 2010;
		Whereas the United States and Thailand have remained
			 strong security allies for 57 years, as memorialized in the Manila Pact in
			 1954, and later expanded under the Thanat-Rusk Communique of 1962;
		Whereas President Bush designated Thailand as a major
			 Non-NATO Ally on December 30, 2003;
		Whereas Secretary of State Hillary Clinton, while in
			 Bangkok on November 16, 2011, stated Our nations are connected through
			 not only security cooperation and business ties, but the democratic values we
			 share and the bonds of family and friendship that link our
			 people.;
		Whereas the Fulbright Program, which was established
			 between Thailand and the United States in 1950, and other exchanges, provide
			 graduate, undergraduate, and high school students from each country the
			 opportunity to study in the other country;
		Whereas collaboration between Thailand and the United
			 States has resulted in significant public health achievements;
		Whereas in response to the worst flooding in Thailand’s
			 history—
			(1)the United States
			 Government—
				(A)has provided
			 humanitarian assistance and disaster relief;
				(B)is working to
			 help improve Thailand’s capacity to prepare and respond to such disasters in
			 the future; and
				(C)has declared the
			 United States will support Thailand’s long-term recovery; and
				(2)United States
			 citizens and the private sector have donated to reconstruction efforts;
			 and
			Whereas more than 150,000 people of Thai descent live in
			 the United States.
		Now, therefore, be it
		
	
		That the Senate—
			(1)sends warm wishes
			 to the people of Thailand as they celebrate the 84th birthday of His Majesty
			 King Bhumibol Adulyadej on December 5, 2011, and commemorate his 65-year reign
			 as King of Thailand;
			(2)celebrates the
			 alliance and friendship between Thailand and the United States that reflects
			 common interests, a 178-year diplomatic history, and, most importantly, shared
			 values, including democracy, good governance, and the rule of law; and
			(3)expresses its
			 deepest sympathies for the recent historic floods in Thailand, and supports
			 continuing efforts to provide civilian and military assistance to save lives,
			 restore health, and facilitate Thailand’s economic recovery.
			
